Opinion filed May 12, 2011




                                           In The


   Eleventh Court of Appeals
                                         __________

                                    No. 11-11-00105-CV
                                        __________

               PRECISION SOLAR CONTROLS, INC., Appellant

                                              V.

            THE STATE OF TEXAS, BY AND THROUGH
      THE TEXAS DEPARTMENT OF TRANSPORTATION, Appellee


                             On Appeal from the 26th District Court

                                   Williamson County, Texas

                               Trial Court Cause No. 04-197-C26


                             MEMORANDUM               OPINION
       Precision Solar Controls, Inc. is the appellant in this appeal, and the State of Texas, by
and through the Texas Department of Transportation, is a cross-appellant in this appeal. They
have filed a joint motion to dismiss the appeal pursuant to TEX. R. APP. P. 42.1(a)(1). In the
motion, the parties state that “[t]he parties have reached a compromise and settlement of all
disputes and controversies, and the conditions of the settlement agreement have been satisfied.”
They additionally request this court to render an order dismissing their appeals and assessing
costs against the parties incurring them. Therefore, in accordance with the parties’ request, we
dismiss the appeal.
         The joint motion to dismiss is granted, and the appeal is dismissed.


                                                                                  PER CURIAM


May 12, 2011
Panel1 consists of: Wright, C.J.,
McCall, J., and Hill, J.2




         1
           Rick Strange, Justice, resigned effective April 17, 2011. The justice position is vacant pending appointment of a
successor by the governor.

         2
             John G. Hill, Former Justice, Court of Appeals, 2nd District of Texas at Fort Worth, sitting by assignment.

                                                                  2